Judgment by a city magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Queens, convicting defendant of violating subdivision 15, section 4 (a) (storing or parking more than five motor vehicles), of the Amended Building Zone Resolution of the City of New York, unanimously affirmed. People v. Wolfe (248 App. Div. 721; affd., 272 N. Y. 608) is binding on this court although it disregards the distinction between the different kinds of nuisances pointed out in Heeg v. Licht (80 N. Y. 579, 582). Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.